UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer  Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the date of29 May 2014 ALLIED IRISH BANKS, public limited company  Bankcentre, Ballsbridge, Dublin 4, Republic of Ireland Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ﻿ For Immediate Release 29 May 20144 AIB confirms Executive Director Appointment Further to its announcement in December 2013, Allied Irish Banks p.l.c. ("AIB") today confirms the appointment of Mark Bourke, Chief Financial Officer, to its Board as Executive Director with immediate effect. Mr. Bourke joined the bank on 7 May 2014. -ENDS- For further information please contact: Enda Johnson Niamh Hennessy Head of Corporate Affairs & Strategy Media Relations Manager AIB AIB Dublin Dublin Tel: +353-1-7726010 Tel: +353-1-7721382 email: enda.m.johnson@aib.ie Email: niamh.n.hennnessy@aib.ie  ALLIED IRISH BANKS, p.l.c. (Registrant) Date:29 May 2014 By: Mark Bourke Chief Financial Officer Allied Irish Banks, p.l.c.
